Citation Nr: 1608499	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-46 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1987 to February 1990.  She also had Reserve service with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including a period of ACDUTRA from May to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board remanded the appeal for further development.

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the June 2015 Remand and October 2015 supplemental statement of the case (SSOC), the Veteran submitted an additional VA Form 9 (substantive appeal) in November 2015.  On the first page, she indicated that she wanted a BVA Travel Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.



Accordingly, the case is REMANDED for the following action:

Schedule a BVA hearing at the RO in accordance with the Veteran's request on her November 2015 Form 9.  Appropriately notify the Veteran and her representative of the date, time and location of this hearing.  If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, then also document this in her claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



